Little, J.
Gresham, by his next friend, brought suit against the railroad company for injuries he claims to have sustained by the wrongful action of certain employees of the company. The action was seemingly instituted to recover damages for a malicious arrest and malicious prosecution, and for abuse of the person of plaintiff while under arrest. There was a general denial of the allegation that plaintiff was maltreated while under arrest, and an admission of the arrest and a justification of the same, on the grounds, that the plaintiff was violating one of the statutes of this State in attempting to steal a ride upon the train, and that the prosecution was with probable cause and in reasonable time. Hence, a material question was whether the plaintiff was stealing a ride on the train of the company or not. The trial resulted in a verdict for the plaintiff for the sum of $2,000. The company made a motion for a new trial on a number of grounds. Those alleging that the verdict was contrary to the evidence, without evidence to support it, contrary to law;, and excessive in amount, are not dealt with here, because, under the rulings made, the case must be again *185tried. The evidence is voluminous, and, for the reason above stated, it is not necessary that it should be reported. Other than the general grounds of the motion, the questions raised in the application for a new trial are dealt with in the headnotes above, and need no ■elaboration to establish the principles which they contain. They are sufficiently full to give direction at another trial on the points ■of law to which they apply, and cover a consideration of the errors •assigned, other than those with which it is not now necessary to 'deal.

Judgment reversed.


All the Justices concurring.